Citation Nr: 1015393	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD), 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hepatitis C 
infection.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for a lung disability.

8.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

9.  Entitlement to service connection for a disability 
manifested by passing out.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated April 2002, the RO denied the 
Veteran's claims for service connection for chloracne and 
depression, both to include as due to exposure to herbicides, 
and also denied service connection for hepatitis C, hearing 
loss, a lung disability, degenerative joint disease of the 
lumbar spine and a disability manifested by passing out.  In 
addition, a June 2004 rating decision denied service 
connection for hypertension and PTSD.

The issues of entitlement to service connection for 
hypertension and hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC, in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  A psychiatric disability was initially documented many 
years after service, and there is no competent medical 
evidence linking it to service or herbicide exposure.

2.  The Veteran did not engage in combat with the enemy and 
his claimed stressors are not corroborated.

3.  Chloracne was not demonstrated in service and was not 
documented on recent VA examination.

4.  Hepatitis C infection was first demonstrated many years 
after service and there is no competent medical evidence 
relating it to service.

5.  A lung disability, if present, was first shown many years 
after service, and there is no competent medical evidence 
linking it to service.

6.  Arthritis of the lumbar spine was initially documented 
many years after service, and there is no competent medical 
evidence showing it is related to service.  

7.  A disability manifested by passing out has not been 
demonstrated following service.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

2.  Chloracne was not incurred in or aggravated by active 
service, nor may it presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002).

4.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

5.  A lung disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

6.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

7.  A disability manifested by passing out was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In July 2006 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  A March 2006 letter advised the Veteran of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  The case was 
last readjudicated in November 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and the Veteran's testimony 
at a hearing at the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing testimony and 
evidence.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

General Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, is presumed to have 
been exposed to an herbicide agent during that service.  When 
such a veteran develops chloracne to a degree of 10 percent 
or more within the specified period, the disorder may be 
presumed to have been incurred during service.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In 
addition, the Department of Defense acknowledges the use of 
herbicides for specific units that served in areas along the 
Demilitarized Zone (DMZ) in Korea between April 1968 and July 
1969.

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  

Notwithstanding the presumption, claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  In 
this case, however, there is no medical evidence whatsoever 
showing an association between the Veteran's psoriasiform 
dermatitis and exposure to herbicides or any other incident 
of service.

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In a June 2004 rating decision, the RO conceded the Veteran 
had been exposed to Agent Orange, and granted service 
connection for diabetes mellitus.  His exposure to herbicides 
is thus established.  

Service connection for an acquired psychiatric disorder to 
include PTSD
 
Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evaluation, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, the veteran's lay testimony may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD.  In approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and to determine whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In other words, if the adjudicators determine 
that the existence of an alleged stressor or stressors in 
service is not established by the record, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, a diagnosis of PTSD 
based upon claimed stressors whose existence the adjudicators 
have not accepted would be inadequate for rating purposes.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 
(1994).

However, the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
Board must consider whether service connection may be granted 
not just for PTSD but for any diagnosed acquired psychiatric 
disorder.

The Veteran asserts that service connection is warranted for 
PTSD.  He has provided information concerning his stressors 
in statements and medical records.  During the hearing at the 
RO, the Veteran testified that his superiors told him to fire 
rounds and that a number of civilians were killed.  He also 
asserts he was a lineman and his belt slid while he was 
climbing a pole and he was hanging by the belt for at least 
20 minutes.  He argues he was scared and in shock, and 
thought he was going to fall.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  

Private medical records disclose the Veteran was seen in May 
2001; he reported nightmares and flashbacks when he was in 
the Korean War.  He described severe mood swings, including 
an explosive temper, a depressed mood, sleep disturbance, 
nightmares and flashbacks from when he was in the Korean War.  
Following mental status evaluation, the diagnostic 
impressions included depression secondary to pain; rule out 
bipolar disorder, not otherwise specified; rule out PTSD; 
anxiety disorder, not otherwise specified; and pain disorder 
with both medical and psychological factors.  

On VA psychiatric examination in January 2002, the Veteran 
described the incident in which he went into shock while 
hanging from a wire.  He also claimed he witnessed a village 
being accidentally blown up. 

The Veteran submitted a stressor statement in February 2003.  
He claimed that accidental fire from "our howitzers" killed 
Korean citizens.  

VA outpatient treatment records disclose the Veteran was seen 
in October 2006.  He said that the incident on the pole 
resulted in him having to be rescued and that other soldiers 
began to ridicule him.  He claims he was beaten up twice by 
soldiers in the barracks.  He acknowledged that he was not a 
combat veteran, but thought his nervous condition was PTSD.  
He asserted the next month that he had been labeled a coward 
and was harassed by others and beaten four times in his 
barracks.  The assessment was rule out PTSD.  Later in 
November, the diagnosis was PTSD.  

When he was seen in a VA outpatient treatment clinic in 
November 2006, the Veteran described an incident in service 
when he fell from a climbing rope and his colleagues caught 
him.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical records.  The 
service treatment records disclose no complaints or findings 
pertaining to any psychiatric disability.  A May 1969 medical 
clearance certificate, signed by a medical officer, shows the 
Veteran was free from mental illness, character behavior and 
intelligence disorders.  The Veteran denied frequent 
nightmares, trouble sleeping and any type of nervous trouble 
on the report of medical history in May 1969.  A psychiatric 
evaluation on the separation examination that month was 
normal.  

The Veteran underwent a State Disability examination in 
October 1996.  He reported he was applying for benefits due 
to "bad nerves."  He related he had been drinking one to 
two cases of beer daily for 20 years.  He also said he used 
various drugs, including LSD and PCP from 1981 through 1992.  
The diagnostic impressions were alcohol dependence, 
continuous, and antisocial personality disorder.  

The Veteran was afforded a VA psychiatric examination in 
January 2002.  The Veteran related he had been physically 
abused as a child, and claimed his father used excessive 
force in punishment.  He stated he had been in trouble a lot 
in school.  He acknowledged he received many Article 15s 
during service and also received a court martial for being 
AWOL.  He indicated he had experienced problems since 1982 
when he was involved in three accidents.  The examiner 
diagnosed depression not otherwise specified (NOS), alcohol 
dependence in remission, cannabis abuse and antisocial 
personality disorder.  

On mental status evaluation, the Veteran said he had post-
traumatic symptoms and memories from the Korean War at times.  
The diagnostic impressions included rule out PTSD.  In 
January 2002, he reported he was on the front lines.  Also, 
the Veteran testified that he experienced depression in 
service.  He was found to have depression on VA psychiatric 
examinations in May 1997 and January 2002.  

The Veteran was seen for a mental health evaluation at a VA 
outpatient treatment facility in May 2008.  It was indicated 
he had been evaluated for PTSD by the VA three times.  The 
first was in May 1997, at which time it was concluded he had 
cannabis and alcohol dependence and depression, not otherwise 
specified.  Similar assessments were given in February 2002.  
It was also stated he had antisocial personality disorder at 
that time.  In May 2006, he was found to have PTSD, due to 
military and childhood trauma.  On the evaluation in May 
2008, the Veteran stated his mother tried to kill him when he 
was four years old by smothering him with a pillow.  He also 
stated she was physically and emotionally abusive with 
extension cords and broom sticks, and that she called him 
names.  The diagnoses were cannabis abuse, rule out 
dependence; alcohol and cocaine dependence, in sustained 
remission and rule out PTSD.  

The Veteran's personnel records disclose he served with the 
1st battalion, 79th artillery, 7th infantry division from July 
1968 to May 1969.  

In April 2003, the RO requested that the U.S. Armed Services 
Center for the Unit Records Research (now known as the U.S. 
Army and Joint Services Records Research Center (JSRRC)).  
The response, received in May 2004, noted that it was unable 
to locate records for the 79th artillery that would verify 
the incident the Veteran described, including the death of 
Korean civilians from a Howitzer.  A search of newspapers 
from the relevant time period revealed no record of the 
civilian casualties described by the Veteran.  In addition, 
it was stated that the incident the Veteran claimed in which 
he was hanging from a pole in unverifiable, unless he had 
been injured.  

The law provides that not every factor of a claimed stressor 
needs to be verified.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the underlying premise upon which the 
stressor is based still needs to be credible.  In this case, 
the Veteran has provided various accounts of his alleged 
stressor.  

While a medical provider may determine if a stressor is 
sufficient to result in PTSD, this can occur only after it 
has been established by adjudicatory personnel that that the 
stressor in fact occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor).  
As the Veteran's claimed stressors are not credible, any 
medical evidence diagnosing PTSD upon such claimed stressors 
is entitled to no probative value. 

The Board acknowledges that VA outpatient treatment records 
include a diagnosis of PTSD.  However, the Veteran's stressor 
remains unverified.  As noted above, the JSRRC was unable to 
confirm his account of Korean civilians being killed.  He 
also alleges he was suspended from a pole and that he was in 
shock.  The fact remains, however, that he has provided 
several accounts of this incident, and this undermines his 
credibility.  In this regard, the Board notes that in 
November 2006 he said he fell from a rope and was caught by 
other soldiers.  Even if this is a separate incident, since 
he has not claimed to have been treated after he was 
suspended from the pole, since he has not furnished any 
statements from witnesses, it is unverified.  

In sum, the Board finds that the Veteran's statements 
regarding his alleged stressors to be inconsistent and must 
be considered to be unreliable or unverifiable.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (credibility of a witness can be 
impeached by a showing of interest, bias, or inconsistent 
statements).  

In sum, there is no evidence of PTSD in service and no 
credible evidence to support the existence of his claimed in-
service stressors.  The preponderance of the evidence is 
therefore against the claim for service connection for PTSD.

In regard to an acquired psychiatric disorder other than 
PTSD, the Veteran is shown to have depression and antisocial 
personality disorder.  However, the Veteran's depression is 
not shown to be etiologically related to active service, and 
personality disorder is not a disease or injury for which 
service connection may be granted; see 38 C.F.R. § 3.303(c).

The Veteran is competent to report the onset of symptoms in 
service and their continuity since.  Buchanan v. Nicholson, 
451 F.3d 1331, 1335-6 (Fed. Cir. 2006).  His reports, 
however, must be weighed against the other evidence of 
record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan, at 1336-7.  Indeed, as noted in Clyburn 
v. West, 12 Vet. App. 296, 301-302 (1999), medical evidence 
is still required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent.  See also Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007).  The diagnosis and etiology of 
an acquired psychiatric disability is a matter which requires 
medical testing and medical expertise to determine.

In this case, there is no clinical evidence of record for 
many years following service of any complaints or findings 
pertaining to a psychiatric disability.  The fact remains 
that there are no clinical findings for many years after 
service, nor has any competent medical evidence been 
submitted relating an acquired psychiatric disability to 
service, or exposure to Agent Orange.  In fact, when examined 
in 1996, the Veteran conceded his problems began in 1982, 
more than 12 years after his discharge from service.  

In sum, the Veteran's allegations regarding the etiology of 
an acquired psychiatric disability are outweighed by the 
medical evidence of record.  The Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD or for an acquired psychiatric 
disability other than PTSD.

Service connection for chloracne

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  The Board notes 
the service treatment records show he was reported a rash on 
the legs and the back of both thighs in July 1968.  An 
examination revealed a papular rash around the hair 
follicles.  The impressions were folliculitis and athlete's 
foot.  He was treated for folliculitis on his shoulders in 
September 1968.  

Private medical records disclose the Veteran was seen in a 
private facility in November 2001 and reported a 30-year 
history of problems involving thick scaly lesions of the 
scalp.  He added he occasionally has lesions of the arms, 
hands, back and other areas.  The assessment was psoriasiform 
dermatitis.  

When seen in a VA outpatient treatment clinic in July 2001, 
the Veteran stated he recalled Agent Orange being sprayed.  
An examination of the skin revealed mild lesions on the scalp 
and right elbow.  The pertinent assessment was mild 
chloracne.  There were red, well-demarcated lesions on the 
scalp in July 2002.  The pertinent assessment was Agent 
Orange dermatitis.  

The evidence against the Veteran's claim includes the service 
treatment records and current medical findings.  Initially, 
the Board points out that while the Veteran was treated twice 
during service for complaints involving the skin, it resolved 
each time.  Moreover, he was treated for skin conditions 
unrelated to chloracne.  It is significant to observe that 
the Veteran denied any skin problems on a report of medical 
history in May 1969, prior to his separation from service.  A 
clinical evaluation of the skin was normal.  

There is no clinical evidence for many years following the 
Veteran's discharge from service of any skin problems.  The 
Veteran underwent a VA examination of the skin in September 
2008.  He reported a long history of scaly lesions in the 
scalp and occasionally involving the arms.  While the 
examiner diagnosed psoriasiform dermatitis of long duration, 
the fact remains that the Veteran did not have chloracne.    

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994)

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the existence of chloracne.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for chloracne.

Service connection for hepatitis C infection 

The Veteran asserts service connection is warranted for 
hepatitis C.  He claims he tried to donate blood while in 
service, but he passed out one time and was told not to 
return.  The evidence supporting his claim includes his 
statements and some medical findings.  Private medical 
records show that he reported a history of hepatitis in 
August 1999.  

The Veteran was seen in a VA outpatient treatment clinic in 
July 2001.  The assessment was hepatitis C, and the examiner 
stated it could be related to Agent Orange.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  The service treatment records are negative for 
complaints or findings concerning hepatitis C.  In fact, 
there is no clinical evidence of hepatitis C for 
approximately 30 years following service.  

The Veteran was seen by a private physician in March 2000.  
He said he had been told ten years earlier that he had 
hepatitis B, but that he was immune to it.  He added he was 
told he had hepatitis C in October 1999.  He noted he had 
used intravenous drugs in the 1980s, and that he had received 
a blood transfusion in 1982.  The impressions were hepatitis 
C with a history of drug abuse; history of hepatitis B; 
history of hepatitis A; and alcoholism.  

When seen in a VA outpatient treatment clinic in May 2001, it 
was reported the Veteran had multiple risk factors for 
hepatitis C.  It was stated he had received a transfusion of 
blood or blood products prior to 1992; that he had blood 
exposure on or through the mucous membranes; he had had 
multiple sexual partners; he had a tatoo or repeated body 
piercing; he had a history of intranasal cocaine use; and a 
history of intemperate alcohol use.  

The Board acknowledges that a VA physician suggested the 
Veteran's hepatitis C could be related to Agent Orange.  
Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2009).  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that prisoner of war 
experience "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" was 
held to be speculative);  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (favorable evidence which does little more 
than suggest possibility of in-service causation is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran "may" have had pertinent symptoms also implied 
"may or may not" and was deemed speculative).  It must also 
be noted that no rationale was provided for the speculative 
opinion.

The Board also points out that hepatitis C is not one of the 
disabilities for which service connection on a presumptive 
basis may be granted.  

In sum, the medical evidence establishes that hepatitis C was 
initially documented many years after service.  There is no 
competent medical evidence linking it to the Veteran's 
service or exposure to Agent Orange.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for hepatitis C.




Service connection for a lung disability 

The evidence supporting the Veteran's claim consists of his 
statements and some medical findings.  He claims that he has 
a spot on his lung, and that he has coughed since his 
separation from service.  A severe obstruction was noted on a 
pulmonary function test at a VA facility in May 2001.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  The service treatment records are negative for 
complaints or findings pertaining to a lung disability.  He 
denied shortness of breath, pain or pressure in the chest and 
a chronic cough on a report of medical history in May 1969.  
A clinical evaluation of the lungs and chest on the 
separation examination in May 1969 was normal.  A chest X-ray 
revealed the lungs to be within normal limits.  

A chest X-ray at a private facility in May 1974 revealed no 
abnormality of the lungs.

The Veteran was seen by a private physician in October 1996.  
It was noted he smoked two packs of cigarettes per day.  He 
described having shortness of breath with a chronic cough for 
two years.  He also complained of frequent substernal chest 
pain that did not radiate and had no set pattern.  He denied 
a history of pulmonary disease.  An examination revealed the 
chest was clear to percussion and auscultation with decreased 
lung sounds bilaterally.  A chest X-ray was normal.  The 
pertinent diagnoses were shortness of breath secondary to 
tobacco use and chest pain syndrome.  

Although the Veteran asserts he has a lung disability which 
had its onset in service, the fact remains that there is no 
competent medical evidence to support his claim.  He 
specifically denied any lung problems when examined in May 
1969 prior to his discharge from service.  In addition, a 
chest X-ray in 1974 showed no abnormality.  It must be 
emphasized that when he first reported pulmonary complaints 
in October 1996, he indicated the symptoms had their onset 
about two years earlier.  There is no competent medical 
evidence linking any current lung disorder to service.

The Board concludes the medical findings are of greater 
probative value than the Veteran's allegations regarding the 
onset of any lung disability.  In the absence of any clinical 
findings showing disease during service or for many years 
thereafter, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
lung disability.  

Service connection for degenerative joint disease of the 
lumbar spine 

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran asserts that service connection is warranted for 
a low back disability.  He claims he has arthritis of the 
lumbar spine.  The evidence supporting this claim includes 
his statements and some of the medical evidence.  In this 
regard, the Board notes that he was found to have 
degenerative disc disease of the lumbar spine when examined 
by a private physician in October 1996.  

The evidence against the Veteran's claim includes the service 
treatment records and the post service treatment records 
medical evidence.  The service treatment records are negative 
for complaints or findings of any back problems.  On a report 
of medical history in May 1969, the Veteran denied back 
trouble.  A clinical evaluation of the spine on the 
separation examination in May 1969 was normal.  When he was 
examined by the VA in June 1997, the Veteran related he was 
involved in a motor vehicle accident in 1982, and that he 
sustained significant spinal trauma at that time.  The 
pertinent diagnosis was lumbago

The Veteran was again afforded a VA examination of the spine 
in January 2002.  The examiner noted he reviewed the claims 
folder.  The Veteran described having back pain since 1995, 
at which time he said he was doing a lot of lifting.  It was 
reported X-rays of the lumbar spine showed minimal 
degenerative joint disease.  The examiner commented it was 
not likely service-connected.

While the Veteran claims his low back disability is related 
to service, the only competent medical evidence of record is 
to the contrary.  This conclusion was predicated on a review 
of the claims folder.  It must be observed that the Veteran 
has variously attributed his low back disability to a motor 
vehicle accident in 1982 or following lifting in 1995.  When 
seeking medical attention, he never mentioned any low back 
problems dating to service.  Thus, the evidence demonstrates 
that the Veteran's low back disability had its onset many 
years after service, and there is no competent medical 
evidence linking it to service.  The Board concludes, 
therefore, that the medical findings on examination are of 
greater probative value than the Veteran's allegations 
regarding the etiology of his low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
degenerative joint disease of the lumbar spine.

Service connection for a disability manifested by passing out

The Veteran argues service connection is warranted for a 
disability manifested by passing out.  He claims he 
experienced dizzy spells in service.  

Although the record shows the Veteran has reported dizzy 
spells on several occasions, there is no clinical evidence of 
any disability that could be related to service.  The service 
treatment records disclose the Veteran denied having ever had 
fainting spells on a dental health form in April 1969.  
Similarly, he denied dizziness or fainting spells on the 
report of medical history in May 1969.  A neurological 
evaluation on the separation examination that month was 
normal, and there was no indication of any disability 
manifested by passing out.

The Veteran was seen in the emergency room of a private 
hospital in May 1974 for complaints including headache and 
dizzy spells.  He was found to have hypertension.  

During a VA general medical examination in June 1997, the 
Veteran reported he was in a motor vehicle accident in 1982.  
He claims he was in and out of consciousness for a while.  No 
pertinent abnormalities were noted on neurological 
evaluation.  

On VA psychiatric examination in January 2002, the Veteran 
stated he had been knocked unconscious three or four times.  

The evidence fails to establish the Veteran has a disability 
manifested by passing out.  It is true he has reported being 
unconscious on several occasions.  These incidents were 
attributed to accidents which occurred after his discharge 
form service.  Congress has specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer, 3 Vet. App. 223.  

The only evidence supporting the Veteran's claim consists of 
his statements regarding the existence of a disability.  The 
Board concludes that the medical evidence of record is of 
greater probative value than the Veteran's statements 
regarding the existence of a disability manifested by passing 
out.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection.

With respect to each of his claims, the Veteran is competent 
to report the onset of symptoms in service and their 
continuity since.  See Buchanan, 451 F.3d 1331, 1335-6.  His 
reports, however, must be weighed against the other evidence 
of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan, at 1336-7.  Indeed, as noted in Clyburn 
v. West, 12 Vet. App. 296, 301-302 (1999), medical evidence 
is still required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent.  See also Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007).  The diagnosis and etiology of 
an acquired psychiatric disability is a matter which requires 
medical testing and medical expertise to determine.

In this case, there is no clinical evidence of record for 
many years following service of any pertinent complaints or 
findings for any of the disabilities for which he seeks 
service connection.  In addition, no competent medical 
evidence been submitted relating any claimed disability to 
service.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for chloracne is denied.

Service connection for hepatitis C infection is denied.

Service connection for a lung disability is denied.

Service connection for degenerative joint disease of the 
lumbar spine is denied.

Service connection for a disability manifested by passing out 
is denied.


REMAND

The Veteran asserts service connection is warranted for 
hypertension.  As noted above, the Veteran was diagnosed with 
hypertension when he was seen in a private facility in May 
1974.  Also as noted above, service connection is in effect 
for diabetes mellitus.  

The Veteran was afforded a VA examination for diabetes 
mellitus in August 2006.  The examiner noted that while 
hypertension was not a complication of diabetes (since it had 
its onset prior to the onset of diabetes), it was a condition 
that was worsened or increased by the Veteran's diabetes 
mellitus.  The examiner also noted that renal function tests 
were normal.  No explanation was provided for this opinion.

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen.

The Veteran also claims that service connection is warranted 
for hearing loss.  His personnel records document that his 
principal duties included lineman and radio telephone 
operator.  As such, it may be presumed he had noise exposure 
in service.

The Veteran was seen in a VA audiology clinic in May 2008.  
The Veteran reported noise exposure in service to howitzers 
and small arms fire, as well as occupational noise exposure 
in construction.  Following an audiometric test, it was 
concluded the Veteran had bilateral sensorineural hearing 
loss.  

The Veteran has not been afforded a VA audiometric 
examination following his discharge from service.  In view of 
the in-service noise exposure, a VA examination is necessary 
to obtain an opinion as to the relationship of any current 
hearing loss condition to service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The Veteran should be afforded a VA 
audiometric examination to determine the 
nature and etiology of his bilateral 
hearing loss.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that any 
current hearing loss is related to the 
Veteran's in-service noise exposure.  A 
rationale for any opinion should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

2.  The Veteran should also be afforded a 
VA examination to determine the nature 
and etiology of hypertension.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  

Following review of the claims file and 
examination of the Veteran, the examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the Veteran's 
hypertension is caused or aggravated 
(permanent worsening beyond natural 
progress) by his service connected 
conditions, to include medication 
prescribed for such conditions).  If 
aggravation is shown, the examiner should 
attempt to quantify the degree of 
aggravation if possible.  The rationale 
for any opinion should be set forth.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


